Citation Nr: 0025223	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  99-11 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for a low back disability.
 
2. Entitlement to an increased rating for a right ankle 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1965 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a an April 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York that new and material evidence had not been 
submitted sufficient to reopen a previously denied claim of 
entitlement to service connection for a low back disability, 
and that increased the veteran's rating for a service 
connected ankle disability from noncompensable to 10 percent.  
The veteran was notified of this decision in a May 1998 
letter.  A notice of disagreement was received in May 1998.  
A statement of the case was issued in June 1998.  A 
substantive appeal was received from the veteran in May 1999. 
 
The claim for an increased evaluation for the service 
connected right ankle disability will be addressed in the 
REMAND portion of this decision.


FINDINGS OF FACT

1. The RO, in a decision dated June 1980, denied the 
veteran's claim of entitlement to service connection for a 
low back disability.  The veteran did not appeal this 
determination and it was a final disallowance of this 
claim.

2. Evidence received since the June 1980 decision, considered 
alone or in conjunction with the evidence previously of 
record, does not tend to establish that the veteran's low 
back disability is related to service; thus, such evidence 
is not so significant that it must be considered (with the 
other evidence of record) to fairly decide the merits of 
the claim of service connection a low back disability.





CONCLUSION OF LAW

1. The June 1980 RO decision which denied service connection 
for a back disability is a final decision.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(1999).

2. Evidence submitted in support of the veteran's attempt to 
reopen his claim of entitlement to service connection for 
a low back disability is not new and material, and this 
claim is not reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (1999).  When a 
disease is first diagnosed after service, service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact incurred during the veteran's 
service, or by evidence that a presumptive period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

In a June 1980 decision, the RO denied a May 1980 claim of 
entitlement to service connection for a low back disability.  
This decision was based mainly on the report of a VA 
examination conducted in August 1967, which did not show any 
indication of a back disability.  This decision was also 
based on the veteran's service medical records, which are 
negative for any history of back complaints, or any injury to 
the veteran's back.  The veteran was seen in April 1980 with 
a one day history of low back pain, and a reported history of 
lifting trauma to his back while in service, and was given a 
diagnosis of muscle strain and muscle spasms.  While the RO 
considered this evidence, it denied the veteran's claim 
because there was no evidence that the veteran had a back 
disability, related to service or otherwise.

As a timely appeal of this adverse action was not submitted, 
the Board concludes that it is final based on the evidence 
then of record.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (1999).  However, the law and 
regulations provide that if new and material evidence has 
been presented or secured with respect to a claim which has 
been disallowed, the claim may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. 
§ 3.156(a) (1999).

It is pointed out that the United States Court of Appeals for 
Veterans Claims (Court), in Elkins v. West, 12 Vet. App. 209 
(1999) (en banc), held that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), in Hodge 
v. West, 155 F.3d 1356 (Fed Cir 1998), created a three-step 
process for reopening previously denied claims (a two-step 
process set out in Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991), had previously been applied): first it must be 
determined whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening, it must be determined whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a); and 
third, if the claim is well grounded, the adjudicator may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  See also
Winters v. West, 12 Vet. App. 203 (1999) (en banc).

"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a) (1999); Hodge; 
see also Evans v. Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  The Board is required to 
give consideration to all of the evidence received since the 
last disallowance of this claim on any basis, in this case, 
since the RO decision dated June 1980.  Evans.

The new evidence submitted includes a large amount of 
outpatient treatment records regarding the veteran's back.  
An outpatient treatment record dated November 1988 indicates 
that the veteran presented with a history of low back pain 
that was reduced by wearing a lumbar corset, but that he was 
recently having increased pain, with pain radiating down the 
left thigh, and causing him to lose control of his left leg 
at times.  The veteran was found to have reduced reflexes on 
left knee jerk.  The veteran was prescribed medication for 
this condition.

An outpatient treatment record dated December 1988 indicates 
the veteran was seen for intermittent low back pain, with a 
six week history of pain radiating down his left leg, with 
some numbness.  The veteran had a positive straight leg-
raising test to 50 degrees.  An X-ray showed spondylolysis to 
S1.  The examiner's impression at that time was of either a 
herniated disc or an entrapped nerve by spondylolysis.  The 
veteran was given medicine for his back pain.

The report of the veteran's CT examination, dated January 
1989, found a mild diffuse bulge of the L 3/4 intervertebral 
disc, without focal herniation.  The diameter of spinal canal 
was borderline in size at the L 3/4 level, secondary to 
bulging disc, as well as ligamentous hypertrophy involving 
the ligamenta flava.   At L 4/5, there was a diffuse bulge of 
the L 4/5 disc.  There was also focal central and to the 
right protrusion, consistent with herniation, with 
indentation of the anterior and right lateral aspect of the 
thecal sac.  The more focal protrusion to the right of disc 
material was found to extend into the inferior right L 4/5 
neural foramen, and also to extend laterally and abut the 
lateral right L 4 nerve root, but did not appear to displace 
the right L 4 nerve root.  At L 5/S 1, a vacuum disc 
phenomenon was found, consistent with degenerative disc 
disease.  There was also grade I spondylolisthesis, with 
bilateral pars defect of L 5.  The spondylolisthesis led to 
"pseudobulge" of the L 5/S 1.  There was also a bony spur 
projecting from the superior end plate of S 1 on the right.  
The spondylolisthesis and bony spur narrow the inferior right 
L 5/S 1 neural foramen.  The doctor's impression at that time 
was of a diffuse bulge of the L 4/5 intervertebral disc with 
focal herniation centrally and to the right, as well as a 
bilateral pars defect at L 5, with grade I spondylolisthesis 
of L 5 on S 1. 

The veteran was seen in February 1989, as a follow-up to his 
CT scan, at which time his pain had improved.  The veteran 
was counseled to begin physical therapy.  Records indicate 
that the veteran was again given medicine for his back pain. 

The veteran was seen for physical therapy in February 1989.  
The examiner at that time noticed a slight increase of pain 
with extension, and a decreased left knee jerk.  The veteran 
was instructed in back exercises, and "dos and don'ts" for 
his back.

The veteran was seen on an outpatient basis again in 
September 1991.  At that time, he complained of back pain 
upon awakening, with pain radiating to the left buttock and 
thigh.  The veteran's spine was found non-tender to 
palpation, and was found to have a full range of motion.  The 
straight leg-raising test was negative bilaterally.  At that 
time, the veteran was given medicine, told to resume his back 
exercises, and told to apply moist heat. 

The veteran presented again in May 1992, complaining of low 
back pain radiating to the left leg.  He was diagnosed with 
degenerative disc disease and sciatica, and was prescribed 
medication.  The veteran was seen again in July 1992 for a 
return to duty letter, and was given a restriction to lift 
less than 50 pounds.

The veteran was again seen in September 1995, with complaints 
of low back pain radiating down both legs.  He was given a 
"diagnosis" of low back pain, and prescribed medication.

The Board finds that new and material evidence has not been 
presented sufficient to reopen the claim of entitlement to 
service connection for a low back disability.  The Board 
notes that the veteran has not presented any evidence that 
indicates that he currently has a low back disability that is 
in any way related to service.  
The RO's decision of June 1980 denied the veteran's claim for 
a back disability both because there was no evidence of a low 
back disability, and because there was no evidence linking 
any back condition to service.  Although the veteran has 
presented numerous new medical reports that indicate he does 
currently suffer from a back disability, he has presented no 
evidence that indicates that his low back disability is in 
any way related to service.  

Some of the new medical records submitted do indicate that 
the veteran reported that his back disability was due to back 
trauma he suffered in service.  However, any lay statements 
made by the veteran to the effect that he suffers from back 
pain as a result of an incident in service are not sufficient 
to reopen a claim under 
38 U.S.C.A. § 5108 (West 1991).  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

As well, the veteran and his representative have also argued 
that the veteran injured his low back while in combat in 
Vietnam, specifically when lifting ammunition and loading 
guns, and that as such, the dictates of 38 U.S.C.A. § 1154(b) 
(West 1991) are for application.  Essentially, 38 U.S.C.A. § 
1154(b) provides that in the case of any veteran who engaged 
in combat with the enemy in active service during a period of 
war, campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.

Regarding this contention, the Board simply points out that 
it has not been established that the veteran engaged in 
combat with the enemy while serving in Vietnam, and in any 
event, as noted above, the service medical records make no 
mention of a low back disability, and more importantly, there 
is no medical evidence linking a current low back disability 
to an alleged injury in service.  See Collette v. Brown, 82 
F.3d 389, 392 (Fed. Cir. 1996).

In view of the foregoing, the Board must conclude that the 
evidence received subsequent to the RO's June 1980 decision 
is not new and material for the purpose of reopening this 
claim.  38 C.F.R. § 3.156 (1999).

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

As a final point, the Board notes that, in addition to 
considering whether the veteran had submitted evidence that 
was new, and relevant and probative, in the April 1998 RO 
decision and the June 1998 statement of the case, the RO also 
referred to a third criterion (formerly considered by the 
Board in accordance with the Court's case law) that in order 
to reopen a claim, the new evidence, when viewed in the 
context of all the evidence, both new and old, must create a 
reasonable possibility of a change in outcome of the case on 
the merits.  See Evans, 9 Vet. App. at 283, citing Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  However, the Federal 
Circuit, in Hodge, held that there was no such legal 
requirement.  See also Elkins.  That notwithstanding, the 
Board finds that the RO's actions are not prejudicial to the 
veteran, since, for the reasons noted above (i.e., that no 
new and probative evidence has been submitted), the outcome 
is the same whether the claim is considered under the test 
utilized by the RO, or the correct "new and material" 
standard set forth in 38 C.F.R. § 3.156(a) (1999).  It is 
also clear that the RO did consider the § 3.156(a) standard.  
Thus, to remand this case to the RO for consideration of the 
correct legal standard for reopening claims would be 
pointless and, in light of the above discussion, would not 
result in a determination favorable to the veteran.  See 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92), 57 Fed. Reg. 49747 
(1992).


ORDER

The veteran's claim for entitlement to service connection for 
a low back disability is not reopened.





REMAND

The veteran and his representative contend that an increased 
rating is warranted for the veteran's right ankle disability.  
As a preliminary matter, the Board finds that this claim is 
plausible and capable of substantiation and is therefore well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  
Therefore, VA has a duty to assist him in the development of 
facts pertinent to his claim.  Id.

The Board notes that the veteran's service connected right 
ankle disability is currently rated as 10 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5010 (1999), for 
arthritis due to trauma.

In addition, applicable regulations provide that the 
veteran's ankle disability may be rated on the basis of 
limitation of motion under Diagnostic Code 5271.  A 10 
percent evaluation under that code is warranted for moderate 
limitation of motion, and a 20 percent evaluation is 
warranted for marked limitation of motion.

The Board further notes that in the case of DeLuca v. Brown, 
8 Vet. App. 202 (1995), the U.S. Court of Appeals for 
Veterans Claims (Court) expounded on the necessary evidence 
required for a full evaluation of orthopedic disabilities.  
In this case, the Court held that ratings based on limitation 
of motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. 
§ 4.45.  It was also held that the provisions of 38 C.F.R. 
§ 4.14 (avoidance of pyramiding) do not forbid consideration 
of a higher rating based on greater limitation of motion due 
to pain on use, including during flare-ups.

The guidance provided by the Court in DeLuca must be followed 
in adjudicating this claim for an increased rating under the 
Diagnostic Codes governing limitation of motion of the right 
ankle.  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The Board notes that the veteran last had a VA examination in 
August 1967.  That examination did not concern the veteran's 
right ankle, except to indicate that the veteran reported 
that he had recurrent sprains of his right ankle, and that 
his ankle would swell if he was on it for too long.  Since 
then, the veteran has been seen several times at VA hospitals 
on an outpatient basis, but he has never had a VA examination 
of his right ankle.  The outpatient treatment reports of 
record are not sufficient to determine whether the veteran's 
suffers from greater limitation of motion due to pain on use, 
including during flare-ups.  Accordingly, the Board finds 
that a medical examination would be appropriate to help 
determine the severity of the veteran's disability.

In light of the above, this matter is remanded to the RO for 
the following actions:

1.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the nature and extent of his 
right ankle disability.  Any indicated 
testing, such as x-ray studies, should be 
performed as warranted.  The claims file 
should be made available to the examiner 
prior to the examination.  The examiner 
should also be asked to determine whether 
the right ankle exhibits weakened 
movement, excess fatigability, or 
incoordination; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the 
ankle is used repeatedly, and, if 
feasible, this should be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.

2.  Thereafter, the RO should re-
adjudicate this claim. If any action 
taken is adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and a 
citation and discussion of the applicable 
laws and regulations, and be given the 
requisite opportunity to respond prior to 
return of the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 



